

	

		II

		109th CONGRESS

		1st Session

		S. 1962

		IN THE SENATE OF THE UNITED STATES

		

			November 4, 2005

			Mr. Roberts (for

			 himself, Mr. Hagel,

			 Mr. Nelson of Nebraska, and

			 Mr. Brownback) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to revise

		  certain repayment contracts with the Bostwick Irrigation District in Nebraska,

		  the Kansas Bostwick Irrigation District No. 2, the Frenchman-Cambridge

		  Irrigation District, and the Webster Irrigation District No. 4, all a part of

		  the Pick-Sloan Missouri Basin Program, and for other purposes.

	

	

		1.Bostwick Irrigation District

			 in Nebraska; repayments equalized and reserve funds contributions

			 extendedThe Secretary of the

			 Interior may revise the repayment contract with the Bostwick Irrigation

			 District in Nebraska numbered 009D6B0121 and all amendatory contracts thereto,

			 by equalizing the annual total repayment obligation under the contracts for the

			 distribution works construction charge and the water supply repayment

			 obligation for the remaining years of the contract relying upon the annual

			 water supply repayment obligation as of the date of the enactment of this Act

			 as the base for equalizing the annual total payments and by extending the date

			 for adjusting the annual deposits into the distribution works reserve fund and

			 the district water supply reserve fund for an additional 10 years.

		2.Kansas Bostwick

			 Irrigation District No. 2; repayments equalized and reserve funds contributions

			 extendedThe Secretary of the

			 Interior may revise the repayment contract with the Kansas Bostwick Irrigation

			 District No. 2 numbered 009D6B0120 and all amendatory contracts thereto, by

			 equalizing the annual total repayment obligation under the contracts for the

			 distribution works construction charge and the water supply repayment

			 obligation for the remaining years of the contract relying upon the annual

			 water supply repayment obligation as of the date of the enactment of this Act

			 as the base for equalizing the annual total payments and by extending the date

			 for adjusting the annual deposits into the distribution works reserve fund and

			 the district water supply reserve fund for an additional 10 years.

		3.Frenchman-Cambridge

			 Irrigation District; repayments equalized and reserve funds contributions

			 extendedThe Secretary of the

			 Interior may revise the repayment contract with the Frenchman-Cambridge

			 Irrigation District numbered 009D6B0122 and all amendatory contracts thereto,

			 by equalizing the annual total repayment obligation under the contracts for the

			 distribution works construction charge and the water supply repayment

			 obligation for the remaining years of the contract relying upon the annual

			 water supply repayment obligation as of the date of the enactment of this Act

			 as the base for equalizing the annual total payments and by extending the date

			 for adjusting the annual deposits into the distribution works reserve fund and

			 the district water supply reserve fund for an additional 10 years.

		4.Webster Irrigation

			 District; repayments equalized and reserve funds contributions

			 extendedThe Secretary of the

			 Interior may revise the repayment contract with the Webster Irrigation District

			 numbered 039D6B0002 and all amendatory contracts thereto, by equalizing the

			 annual total repayment obligation under the contracts for the distribution

			 works construction charge and the water supply repayment obligation for the

			 remaining years of the contract relying upon the annual water supply repayment

			 obligation as of the date of the enactment of this Act as the base for

			 equalizing the annual total payments and by extending the date for adjusting

			 the annual deposits into the distribution works reserve fund and the district

			 water supply reserve fund for an additional 10 years.

		

